Citation Nr: 0920455	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from August 1952 
to August 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

As support for his claim, the Veteran was scheduled to 
present testimony at a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in July 2008.  However, he 
failed to appear for the hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim, the 
Board finds that additional development of the evidence is 
required.

In this case, no post-service private treatment records with 
regard to the Veteran's low back disability have been 
associated with the claims file after November 2003.  In this 
regard, VA's duty to assist pertains to obtaining records of 
the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
However, VA also has a duty to make reasonable efforts to 
obtain relevant records, including private records that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for his low back disability would be relevant to 
the Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.

Further, another VA examination is needed to determine the 
current severity and condition of the Veteran's low back 
disability, currently rated under Diagnostic Code 5243 
(intervertebral disc syndrome, or IVDS).  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  In this regard, the Veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
in June 1996.  See treatment record from The Cleveland Clinic 
Foundation dated in June 1996.  The Veteran's VA examinations 
in December 2004 and October 2006 also revealed a diagnosis 
of thoracolumbar degenerative disc disease without 
significant radiculopathy.  The December 2004 VA examiner 
further noted that the Veteran has "advanced intervertebral 
disc."  See VA examination reports dated in December 2004 
and October 2006.  Since his last VA examination, the Veteran 
has complained of radiating pain into his right lower 
extremity and worsening pain, which may be indications that 
his low back disability has worsened, and an examination is 
needed to determine whether this is the case.  See 
Appellant's Brief dated in May 2009.  If the Veteran has 
radiculopathy and pain in one or both of his lower 
extremities associated with his service-connected low back 
disability, he may be entitled to separate disability 
ratings for neurological manifestations of his back 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(incomplete paralysis of the sciatic nerve).  An appropriate 
examination of the Veteran's back would determine whether he 
is entitled to be rated under the aforementioned Diagnostic 
Code.

Moreover, the Veteran's last VA examination in October 2006 
dates to almost three years ago, and a more current 
examination would be helpful in deciding his appeal, 
particularly because the Veteran may be entitled to a 
separated rating for neurological manifestations of his back 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (determining that the Board should have ordered a 
contemporaneous examination of the veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his service-
connected low back disability since 
November 2003, and to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already 
in the claims folder) from all sources 
should be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment records 
are unsuccessful, VA should inform the 
Veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R § 3.159 
(2008). 

2.  Schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the current nature and severity 
of his back disability.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, any 
records of recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected low back 
disability, such as radiculopathy or 
sciatica affecting the lower extremities, 
the examiner should identify this 
abnormality and comment on its severity.

The examination report should also include 
a discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to IVDS requiring bed rest prescribed 
by a physician and treatment by a 
physician.

Finally, the examiner should indicate the 
effect the Veteran's low back disability 
has on his ability to obtain and maintain 
gainful employment.  In making this 
determination, the examiner's attention is 
directed to the Veteran's statements 
indicating that he was forced to retire 
early due to his back problems.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

3.  Readjudicate the Veteran's claim for 
an initial rating in excess of 20 percent 
for his service-connected low back 
disability in light of the physical 
examination provided to him and any 
additional medical evidence received since 
the supplemental statement of the case 
(SSOC) in December 2006.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



